Title: To Thomas Jefferson from Isaac Hammer, 5 December 1803
From: Hammer, Isaac
To: Jefferson, Thomas


               
                  
                     
                  Hond. & Much Respd. Friend,
                  Washington County State of Tennessee, 12th. Month 5th. Day 1803
               
               it is from that Respectable Carecture that we hear of thee that Encourages Me to believe that thee wishes well to all the Citesons of the United States, And as there are a few of the Inhabitants of this State who are Called Dunkers who would wish to be at peace with all mankind; and at this time we are thretened to be Drafted to go a Campaign toward the mouth of the Missisippy; and as we Cannot hear that Any of the other States are Drafted; it Causes the Inhabittants of this State to fly to the other States for Shelter and has Caused great Distress alreadry; in many famelies; and as I understand by some that the Coppy of the Express from thee was read in the Court Martial in Jonesborough and that the army was to be raised by Volluntary inlistment; I Desire that thee would write to me and let me know whether it is thy Express orders that the State of Tennessee Should be Drafted or not; and if it is thy orders that this State Should be Drafted let me know why it Should be Drafted more then any of the rest of the States; Seeing that Drafting is Very Distresing on the poor of whome there are many in this State—
               So much at present from me thy Friend
               
                  Isaac Hammer
               
            